Exhibit 10(iii)A(1)

 

ACUITY BRANDS, INC.

 

MATCHING GIFT PROGRAM

 

A. PURPOSE

 

Acuity Brands, Inc. (the “Corporation”) has for many years made contributions to
philanthropic organizations. The matching gift program described below has been
developed to afford the directors of the Corporation and participants in Tiers I
through V of Acuity Brands Long-Term Incentive Plan, on a voluntary basis, an
opportunity to direct a portion of the Corporation’s philanthropic giving to
organizations of greatest importance to them.

 

B. THE PROGRAM

 

The Corporation will match, on a dollar for dollar basis, cash contributions of
at least Fifty Dollars ($50) by Eligible Contributors to Eligible Recipients up
to a total maximum of Two Thousand Five Hundred Dollars ($2,500) per Eligible
Contributor per fiscal year, except that the total maximum for each executive
officer and director of the Corporation and president of an operating unit will
be Five Thousand Dollars ($5,000) per fiscal year. Contributions may go to more
than one Eligible Recipient. Only contributions (not pledges) will be matched. A
contribution by an Eligible Contributor may be designated for a specific use,
but the Corporation’s matching grants will be unrestricted, except as provided
below.



--------------------------------------------------------------------------------

C. ELIGIBLE CONTRIBUTORS

 

All directors of the Corporation and participants in Tiers 1 through V of Acuity
Brands Long-Term Incentive Plan as of the commencement of each fiscal year will
be eligible to participate in the Program during such fiscal year.

 

D. ELIGIBLE RECIPIENTS

 

Subject to the conditions set forth below, the following types of institutions
will be eligible to receive matching gifts under the Program:

 

1. Educational organizations with a regular faculty and curriculum that normally
have a regularly enrolled student body attending classes on site. Contributions
to such Eligible Recipients must be used for educational purposes.

 

2. Health and Welfare Organizations – The Red Cross, Cancer and Heart Funds,
March of Dimes, and similar health and welfare organizations.

 

3. Hospitals – Accredited, public hospitals.

 

4. Youth Groups – YMCA, YWCA, 4-H Clubs, Junior Achievement, Scouting, Big
Brother/Sister Organizations, and similar groups.

 

5. Cultural Organizations – Recognized cultural organizations and institutions
available to the general public, such as museums, libraries, botanical or
zoological societies, public radio and television stations, performing arts
organizations, including symphony orchestras, and opera, ballet, dance, and
theater groups.



--------------------------------------------------------------------------------

E. CONDITIONS

 

To qualify, the Eligible Recipient must:

 

1. be located in the United States;

 

2. be a not-for-profit organization and be recognized by the Internal Revenue
Service as an organization with respect to which contributions are deductible
for Federal Income Tax purposes; and

 

3. must not be a:

 

(a) political organization or campaign;

 

(b) religious organization with religious purposes (i.e., church, synagogue,
mosque, etc.);

 

(c) War Veterans organization; or

 

(d) United Way, Community Chest, or other federated drive (Acuity Brands already
participates in the United Way campaign).

 

The Corporation will not match any payments for tuition or fees in lieu of
tuition, dues, fees, subscriptions, memberships, courtesy advertising, tickets,
products, services, fund raising dinners, or any payment which results in
personal benefit to the Eligible Contributor.

 

F. ADMINISTRATION

 

Eligible Contributors desiring the Corporation to match any qualifying
contribution should submit their check made payable to the Eligible Recipient
and a



--------------------------------------------------------------------------------

completed application in the form attached hereto to the Controller of the
Corporation. The Eligible Contributor’s contribution and the Corporation’s
matching contribution will be mailed directly to the Eligible Recipient with an
appropriate cover letter. A copy of the cover letter will be sent to the
Eligible Contributor for his or her records.

 

G. TERMINATION OF PROGRAM

 

This Program may be terminated by the Board of Directors of the Corporation at
any regular meeting. Eligible Contributors will be promptly notified of any such
termination.